 



EXHIBIT 10.1
WINTRUST FINANCIAL CORPORATION
CASH INCENTIVE AND RETENTION PLAN
(Effective April 9, 2008)

1.   Purpose. The purpose of the Wintrust Financial Corporation Cash Incentive
and Retention Plan is to benefit the Corporation and its Subsidiaries by
enabling the Corporation to offer certain present and future officers and
employees of the Corporation and its Subsidiaries cash-based incentive and
retention awards, thereby providing them a stake in the growth of the
Corporation and encouraging them to continue in the service of the Corporation
and its Subsidiaries.   2.   Definitions.

  (a)   “Award” means, cash-based incentive and/or retention award as described
in Section 5.     (b)   “Award Agreement” means a writing provided by the
Corporation to each Participant setting forth the terms and conditions of each
Award made under this Plan and any amendment or modification thereto.     (c)  
“Board” means the Board of Directors of the Corporation.     (d)   “Change of
Control” shall be deemed to have occurred upon the happening of any of the
following events:

     (i) The acquisition, other than from the Corporation, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors, but excluding, for this purpose,
any such acquisition by the Corporation or any of its Subsidiaries, or any
employee benefit plan (or related trust) of the Corporation or its Subsidiaries,
or any corporation with respect to which, fallowing such acquisition, more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of the Corporation
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of Common Stock of the Corporation or the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors, as the case may be; or

 



--------------------------------------------------------------------------------



 



     (ii) Individuals who, as of the date hereof, constitute the Board (as of
the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individua1 were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Corporation (as such terms are used in Rule I4a- 11 of
Regulation 14A promulgated under the Exchange Act); or
     (iii) The consummation of a reorganization, merger or consolidation of the
Corporation, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Corporation immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, mote than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Corporation or of the sale or other
disposition of all or substantially all of the assets of the Corporation.

  (e)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (f)   “Committee” means the Compensation Committee of the Board or
such other committee of the Board as may be designated by the Board from time to
time to administer this Plan.     (g)   “Corporation” means Wintrust Financial
Corporation, an Illinois corporation.     (h)   “Employee” means an employee of
the Corporation or a Subsidiary.     (i)   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.     (j)   “Participant” means an Employee who
has been granted an Award under the Plan.     (k)   “Plan” means this Wintrust
Financial Corporation Cash Incentive and Retention Plan.     (l)   “Plan Year”
means a twelve-month period beginning with January 1 of each year.     (m)  
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Corporation has or obtains, directly or indirectly, a proprietary
interest of at least 50% (or 20% if providing an Award to an Employee of such
Subsidiary is based on legitimate business criteria as defined in Code Section

-2-



--------------------------------------------------------------------------------



 



      409A and regulations promulgated thereunder) by reason of stock ownership
or otherwise.

3.   Eligibility. Any Employee selected by the Committee is eligible to receive
an Award.   4.   Plan Administration.

  (a)   Except as otherwise determined by the Board, the Plan shall be
administered by the Committee. The Committee shall make determinations with
respect to the participation of Employees in the Plan and, except as otherwise
required by law or this Plan, the terms of Awards and Award Agreements,
including, but not limited to, vesting schedules, length of relevant performance
periods, post-retirement and termination rights, payment dates and such other
terms and conditions as the Committee deems appropriate.     (b)   The
Committee, by majority action thereof (whether taken during a meeting or by
written consent), shall have authority to interpret and construe the provisions
of the Plan and the Award Agreements, to decide all questions of fact arising in
its application and to make all other determinations pursuant to any Plan
provision or Award Agreement which shall be final and binding on all persons. To
the extent deemed necessary or advisable for purposes of Section 16 of the
Exchange Act or Section 162(m) of the Code, a member or members of the Committee
may recuse himself or themselves from any action, in which case action taken by
the majority of the remaining members shall constitute action by the Committee.
No member of the Committee shall be liable for any action or determination made
in good faith, and the members of the Committee shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
Articles of Incorporation, By-Laws, by agreement or otherwise as may be amended
from time to time.     (c)   The Committee may designate persons other than its
members to carry out its responsibilities under such conditions or limitations
as it may set, other than its authority with regard to Awards granted to
Participants who are officers of the Corporation for purposes of Section 16 of
the Exchange Act or Section 162(m) of the Code. To the extent deemed necessary
or advisable, including for purposes of Section 16 of the Exchange Act, the
independent members of the Board may act as the Committee hereunder.

5.   Awards under this Plan. All Awards under this plan shall be cash-based
Awards that may be earned pursuant to the achievement of performance criteria
set forth in Section 6 and/or continued employment during a performance period
or cycle equal to one or more Plan Years or such other period of time as
determined by the Committee.   6.   Performance Criteria. The Committee may from
time to time, establish performance criteria with respect to an Award. The
performance criteria or standards for an Award shall be determined by the
Committee in writing, shall be measured for achievement or satisfaction during
the period in which the Committee permitted such Participant to satisfy or
achieve such performance criteria and may be absolute in their terms or

-3-



--------------------------------------------------------------------------------



 



    measured against or in relationship to other companies comparably, similarly
or otherwise situated and may be based on or adjusted for any other objective
goals, events, or occurrences established by the Committee, provided that such
criteria or standards relate to one or more of the following: earnings, earnings
growth, revenues, expenses, stock price, market share, charge-offs, loan loss
reserves, reductions in non-performing assets, return on assets, return on
equity or assets, investment, regulatory compliance, satisfactory internal or
external audits, improvement of financial ratings, achievement of balance sheet
or income statement objectives, extraordinary charges, losses from discontinued
operations, restatements and accounting changes and other unplanned special
charges such as restructuring expenses, acquisition expense including goodwill,
unplanned stock offerings and strategic loan loss provisions. Such performance
standards may be particular to a line of business, Subsidiary or other unit or
may be based on the performance of the Corporation generally.   7.   Award
Agreements. Each Award under the Plan shall be evidenced by an Award Agreement.
Delivery of an Award Agreement to each Participant shall constitute an
agreement, subject to Section 8 hereof, between the Corporation and the
Participant as to the terms and conditions of the Award. An Award Agreement, and
any required signatures thereon or authorization or acceptance thereof, may be
in electronic format.   8.   Other Terms and Conditions.

  (a)   Beneficiary Designation. Each Participant under the Plan may name, from
time to time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his
death before he receives any or all of such benefit. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and shall be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to the Participant’s estate.     (b)   Effect of Termination of
Employment and Change in Control. The disposition of each Award in the event of
the retirement, disability, death or other termination of a Participant’s
employment, or in the event of a Change in Control, shall be as determined by
the Committee and set forth in the Award Agreement.     (c)   Withholding. The
deduction of withholding and any other taxes required by law shall be made from
all amounts paid in cash.     (d)   Deferral. To the extent provided by the
Committee in the Award Agreement or otherwise, the receipt of payment of cash
that would otherwise be due under any Award may be deferred pursuant to an
applicable deferral plan established by the Corporation or a Subsidiary. The
Committee shall establish rules and procedures relating to any such deferrals
and the payment of any tax withholding with respect thereto.

-4-



--------------------------------------------------------------------------------



 



  (e)   Other Restrictions, Limitations and Clawback. The Committee may specify
in an Award Agreement that the Participant’s rights, payments, and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture, or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
may include, but shall not be limited to, (a) termination of employment for
cause, (b) fraudulent, illegal or misconduct, (c) violation of any Corporation
and/or Subsidiary code of ethics, conflict of interest, insider trading or
similar policy or code of conduct applicable to Participant, (d) breach of any
noncompetition, nonsolicitation, confidentiality, or other restrictive covenant
that may apply to the Participant, or (e) other conduct by the Participant that
is detrimental to the business or reputation of the Corporation and/or its
Subsidiaries. If the Corporation is required to prepare an accounting
restatement due to the material noncompliance of the Corporation, as a result of
misconduct, with any financial reporting requirement under the securities laws,
if the Participant knowingly or grossly negligently engaged in the misconduct,
or knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 (and not otherwise exempted), the
Participant shall reimburse the Corporation the amount of any payment in
settlement of an Award earned or accrued during the twelve- (12-) month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever just occurred) of the financial document
embodying such financial reporting requirement.     (f)   Code Section 409A.
Anything under the Plan to the contrary notwithstanding, to the extent
applicable, it is intended that the Plan shall comply with the provisions of
Section 409A of the Code and the Plan and all applicable Awards be construed and
applied in a manner consistent with this intent. In furtherance thereof, any
amount constituting a “deferral of compensation” under Treasury Regulation
Section 1.409A-1(b) that is payable to a Participant upon a separation from
service of the Participant (within the meaning of Treasury
Regulation Section 1.409A-1(h)) (other than due to the Participant’s death),
occurring while the Participant shall be a “specified employee” (within the
meaning of Treasury Regulation Section 1.409A-1(i)) of the Corporation or
applicable Subsidiary, shall not be paid until the earlier of (x) the date that
is six months following such separation from service or (y) the date of the
Participant’s death following such separation from service.

9.   Amendments, Modification and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part. No termination, amendment, or modification of the Plan shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Participant holding such Award.   10.   Rights as
Employees. No person shall have any claim or right to be granted an Award, and
the grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of the Corporation or a Subsidiary. Further, the
Corporation and

-5-



--------------------------------------------------------------------------------



 



    each Subsidiary expressly reserve the right at any time to dismiss a
Participant free from any liability, or any claim under the Plan, except as
provided herein or in any Award Agreement issued hereunder.   11.   Governing
Law. To the extent that federal laws do not otherwise control, the Plan and all
Award Agreements hereunder shall be construed in accordance with and governed by
the law of the State of Illinois, provided, however, that in the event the
Corporation’s state of incorporation shall be changed, then the law of the new
state of incorporation shall govern.   12.   Effective Date. The effective date
of the Plan is April 9, 2008 (the “Effective Date”), the date the Plan was
adopted.

-6-